Citation Nr: 1504352	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for lumbar degenerative disc disease and facet joint degeneration from May 10, 2001 to October 16, 2007.
 
2.  Entitlement to an evaluation higher than 60 percent for lumbar degenerative disc disease and facet joint degeneration with bilateral lower extremity radiculopathy, from October 17, 2007, to the present. 

3.  Entitlement to an effective date prior to May 10, 2001, for the grant of service connection for a low back disorder.
 
4.  Entitlement to service connection for a bilateral knee condition, as secondary to a service-connected low back disorder.

5.  Entitlement to service connection for cervical stenosis and degenerative joint disease status post decompression fusion.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and family members


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  An April 2008 rating decision granted service connection for lumbar degenerative disc disease and facet joint degeneration, and assigned a 10 percent evaluation effective May 10, 2001.  The Veteran proceeded to appeal both the initial assigned disability rating, and effective date of service connection.  Also on appeal is a March 2009 rating decision denying service connection for a bilateral knee condition.   In a February 2010 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 60 percent, effective October 17, 2007, now taking into account lumbar degenerative disc disease and facet joint degeneration with bilateral lower extremity radiculopathy.  This increase does not represent the maximum rating available for the condition, so the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2009, a hearing was held before a Decision Review Officer (DRO). Then, in April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The transcripts of both proceedings are of record.

In September 2011, the Board issued a decision denying an increased rating for the lumbar spine disability for both stages under appeal, as well as denying an effective date prior to May 10, 2001, for the grant of service connection for a low back disorder, and denying service connection for a bilateral knee condition, as secondary to a service-connected low back disorder.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing, and requested to have the prior decision vacated and a new decision issued in its place.  In August 2014, the Veteran was notified of his new hearing date in October 2014.  He, however, failed to appear for that hearing.  The hearing request, therefore, is deemed withdrawn.  In June 2014, the Board issued an Order to Vacate the September 2011 Board decision.  This decision satisfies the Veteran's request for a new decision to be issued in its place.  The Board recognizes that the Veteran seemingly filed a new claim for an increase related to his lumbar spine disability in January 2012.  The RO appropriately initiated development of that claim.  However, because the Board's September 2011 decision has been vacated, the matter of whether an increased rating is warranted for the lumbar spine disability remains within the Board's jurisdiction as though the September 2011 decision had never been issued.  Accordingly, it is addressed in the Remand, below.

With respect to a TDIU, the Veteran has alleged unemployability due to his service-connected lumbar spine disability.  Again, the matter of whether an increased rating is warranted for the lumbar spine is presently before the Board.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter. Further development is needed to properly adjudicate the TDIU claim.

Finally, in December 2012, the RO issued a rating decision which, in pertinent part, denied service connection for cervical stenosis and degenerative joint disease status post decompression fusion.  The Veteran filed a timely notice of disagreement in January 2013, which has yet to be addressed by the RO.  This matter has therefore also been added to the title page and is addressed in the remand, below.

The issues of entitlement to an evaluation higher than 60 percent for lumbar disc disease and facet joint degeneration with bilateral lower extremity radiculopathy from October 17, 2007, to the present, and entitlement to service connection for cervical stenosis and degenerative joint disease status post decompression fusion, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the May 10, 2001 effective date of service connection to October 16, 2007, the Veteran's lumbosacral spine condition did not involve worse than mild intervertebral disc syndrome (IVDS), and since September 22, 2002, had no documented incapacitating episodes; and did not involve worse than mild limitation of motion, or under the criteria since September 26, 2003, compensable limitation of motion; and there was no evidence of radiculopathy.
 
2.  The Veteran filed a petition to reopen his previously denied claim for service connection for a low back disability that was received on May 10, 2001.  There is no indication of any previous written or oral communication on this part that would be interpreted as a prior unadjudicated petition to reopen. 

3.  Assuming the propriety of the diagnosis of a bilateral knee condition, this claimed condition is not proximately due to or the result of a low back disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial evaluation higher than 10 percent for lumbar degenerative disc disease and facet joint degeneration, from May 10, 2001 to October 16, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior to September 22, 2002, and then revised and later renumbered at 5243), Diagnostic Code 5292 (prior to September 26, 2003), and Diagnostic Code 5242 (2014).
 
2.  The criteria are not met for an effective date prior to May 10, 2001, for the grant of service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).
 
3.  The criteria are not met to establish service connection for a bilateral knee condition, as secondary to a service-connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As to the claims on appeal for higher initial evaluation and earlier effective date for a service-connected low back disability, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for lumbar degenerative disc disease has been substantiated, and no further notice addressing the downstream disability rating or effective date requirement is necessary. 

Meanwhile, through VCAA notice correspondence dated from December 2008 with reference to a claimed bilateral knee condition, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  An addendum to the December 2008 VCAA correspondence provided notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision.

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the December 2008 VCAA notice correspondence was sent prior to issuance of the March 2009 rating decision adjudicating the claim now before the Board, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records, and arranging for the Veteran to undergo VA Compensation and Pension examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) and 38 C.F.R. §4.1 (for purpose of application of the rating schedule, accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  While service treatment records (STRs) do not appear to be on file, this has had no detrimental impact upon the instant appeal insofar as claims for increased rating for post-service disability, and earlier effective date of service connection.  Moreover, regarding service connection for a bilateral knee condition, the averred basis of recovery is that of secondary service connection, i.e., whether a bilateral knee condition is secondary to service-connected disability, and not whether directly related to military service.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).  Meanwhile, in support of his claims, the Veteran provided additional private treatment records, and testified during Travel Board and DRO hearings.  There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claims.  Under these circumstances, no further action is necessary to assist the Veteran.

 In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Initial Rating for Low Back Disability

Presently, the Veteran is in receipt of a 60 percent disability rating for service-connected lumbar degenerative disc disease and facet joint degeneration with bilateral lower extremity radiculopathy, evaluated as such pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), and effective since October 17, 2007.  (While the RO indicated on a rating sheet accompanying a February 2010 rating decision that the applicable rating criteria was at Diagnostic Code 5242, pertaining to lumbosacral strain, the underlying rationale for the increase in disability rating to 60 percent was clearly premised upon Diagnostic Code 5243 and the criteria for IVDS.) 

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings.  See Fenderson at 125-26.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Effective September 23, 2002, VA initially revised the criteria for evaluating Intervertebral Disc Syndrome, codified at 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2003).  Then effective September 26, 2003, VA revised the criteria for evaluating musculoskeletal disabilities of the spine, to include for IVDS.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At this time, the applicable diagnostic code was renumbered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Veteran's back disorder must therefore be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the rating criteria for IVDS in effect prior to September 23, 2002, 38 C.F.R. § 4.71a , Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms.  A 20 percent rating was warranted for moderate symptoms with recurring attacks.  A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for IVDS in effect from September 23, 2002, to September 26, 2003, provided for two methods of rating this disorder.  First, IVDS could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  A rating was also assignable based on the total duration of incapacitating episodes as follows:  If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The September 26, 2003, version of the rating criteria includes the same language from the previously revised regulation for rating IVDS under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The Board also presently addresses the relevant rating criteria regarding the generalized orthopedic component of service-connected disability. 

Prior to the September 26, 2003, revision in rating criteria, 38 C.F.R. § 4.71a , Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  Under Diagnostic Code 5292, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion. 

The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Since the September 26, 2003 regulatory revision, disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's service-connected degenerative disc disease may be classified under 38 C.F.R. § 4.71a, Diagnostic Code 5342, for degenerative arthritis of the spine, which in turn is to be evaluated under the General Rating Formula. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The evidence of record since the May 20, 2001, effective date of service connection for a low back disability includes the report of a January 2002 VA examination of the joints.  The Veteran then described pain in the left lumbar area associated with pain in the right inguinal scrotal leg area, and under no other conditions.  When the back pain did exist it was exacerbated by bending, turning and twisting.  A recent x-ray of the lumbosacral spine showed mild narrowing of the L5/S1 interspace and retrolisthesis of L5 on S1, and degenerative joint disease of T11 and T12 that was mild in nature.  On objective exam the Veteran had no local tenderness to palpation or percussion over the lumbar spine.  He had no complaint of pain at that time. Range of motion was of 90 degrees flexion, and side bending and shoulder turning were to the full extent.  He had undergone EMG testing in the recent past, which showed no evidence of an L2, L4 radiculopathy.  If present, the radiculopathy would correspond to his symptoms of his right groin, inner leg and scrotum, if there were a slipped disc or a nerve root impingement of his lumbar spine.  The impression given was of lumbar pain, which the Veteran stated occurred only during his left inguinal scrotum leg pain, and without clinical evidence of radiculopathy corresponding to left inguinal scrotal leg pain. 

The next relevant source of evidence consists of the September 2005 report of Dr. K.W.R., private physician, who noted that as a consequence of injury during his military service, the Veteran had gone on to have persistent lower back pain.  He had undergone a spinal fusion procedure which had not changed his overall lower back symptoms, and continued to have two levels of disk degeneration.  According to the physician, from a worker's compensation standpoint this would amount to a 10 percent disability rating, but he deferred on what was the appropriate VA disability rating. 

The records of VA outpatient clinical treatment include an October 2007 general practitioner's report, indicating in part that the Veteran had experienced a low back pain exacerbation, with radicular symptoms affecting his ability at job performance. 
The Veteran underwent VA examination of the spine in March 2008, stating then that he was treated for low back strain during his military service and the symptoms somewhat resolved, allowing him to participate in recreational activities.  According to the Veteran, in 2003, due to worsening low back pain and a new diagnosis of impingement of the spinal cord in its nerves, he underwent a laminectomy and had good relief with reduction of the radiating pain into the buttock and thigh.  Eight months later, in 2004, he had a recurrence of pain that was just as severe with radiating pain into the left buttock and thigh.  In 2004, he had a second surgery requiring fusion of his lumbar spine with an interbody fusion at L4-L5 and L5-S1.  After this surgery he had a few months of relief from the pain, but when the pain returned it continued to worsen.  He sought medical attention for pain control in late 2007 resulting in an implantation of a morphine intrathecal pump for pain management.  He described the low back pain now as severe at times, but improved with the placement of an intrathecal morphine pump.  He stated the pain still radiated into the left buttock and along the left lateral thigh stopping at just below the lateral left knee, and denied symptoms on the right side.  He did walk with a cane on occasion but denied any other assistive devices, and was independent with all his activities of daily living.  He stated that he had been prescribed bedrest in the last 12 months which was in late fall 2007, due to his back condition. 

On physical exam, palpation of the lumbar spine showed thoracic and lumbar paraspinals in spasm.  There was a healed surgical scar about 12.5cm in length along the center of the low back.  The Veteran's muscle testing was 5 out of 5 at the lower extremities bilaterally.  There was no clonus.  Reflexes were 2+ at the Achilles and patella reflexes.  Range of motion testing was done in three repetitions.  Range of motion consisted of forward flexion to 110 degrees, extension to 10 degrees, left lateral bend to 20 degrees, right lateral bend to 25 degrees, and rotation bilaterally to 45 degrees.  There was reported pain at the end range of flexion and extension of the lumbar spine.  There was no evidence of a pain flare, lack of endurance, incoordination, weakness, or instability, and as such, the VA examiner could not determine functional loss beyond resorting to mere speculation.  There was a positive slump sit test on the left, and positive straight leg raise test on the left, negative on the right.  The Veteran's sensation was intact to light touch, but there was a reduction in pinprick on the left lower extremity L3, L4 and L5 dermatomes.  The diagnoses were of lumbar spinal stenosis status post surgical laminectomy and fusion; degenerative disc disease in the lumbar spine; and degenerative disease of the facet joints. 

The Veteran again underwent VA examination in December 2009.  It was noted as to recent medical history that the Veteran had a morphine pump implanted in late 2007, and in November 2009 underwent revision of this procedure due to a broken pump catheter.  The Veteran's complaint of constant low back pain was 6/10 in intensity, and became worse when walking for more than half a mile or standing for more than 30 minutes.  There was also noted shooting pain down the bilateral lower extremities.  According to the Veteran, this radiating pain had become a constant sharp shooting pain from his low back into his bilateral lower extremities.  On the left side, it radiated down the lateral side of his thigh to the anterior part of his leg into his big toe.  He also noted tingling and numbness in his toes in the left foot.  On the right side, he noticed that the pain radiated down the lateral side of his thigh and leg into his right foot, though symptoms were worse on the left side.  He had noticed that when he was walking, his left knee gave out due to pain.  With his morphine pump and medication, pain was decreased.  However, with flare-ups there were days when he just could not get out of bed due to severe back pain, and the pain going down into his bilateral lower extremities.  This happened once every two weeks.  He did not have any weakness in his lower extremities.  He did not wear a back brace.  According to the examiner, he did not describe pain in his knees as such, but it was all the radicular symptoms that he was complaining that it radiated down to his bilateral knees. 

Objectively, the Veteran appeared uncomfortable due to his back pain.  He walked with a mild antalgic gait.  On inspection of his low back, a mid-lumbar scar was noted from his prior surgeries.  There was tenderness to palpation on the right and left paravertebral areas in the lumbar region.  As to range of motion, flexion was to 30 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 60 degrees.  On repeated range of motion with forward flexion and extension, increasing pain was noted with forward flexion and extension.  No spasms, incoordination or fatigue was noted.  Straight leg raise was positive bilaterally with pain radiating down from the back into the bilateral lower extremities at 70 degrees.  Bilateral patellar and Achilles reflexes were normal and intact.  On sensory exam, left L5-S1 sensation was decreased when compared to the right.  On manual muscle testing, the bilateral lower extremities were 5/5, except the left extensor hallucis longus, which was 4+/5.  The Veteran was able to do toe walk and heel walk with increasing difficulty due to his back pain.  The diagnosis was, in pertinent part, degenerative arthritis of the spine; bilateral L5-S1 radiculopathy; and lumbar spinal stenosis status post surgical laminectomy and fusion. 

Private treatment records from an orthopedic clinic since early-2009 provide reference to the continued diagnosis, monitoring, and follow-up treatment for lumbar spine pathology, primarily involving precise diagnosis of the affected spinal regions, and the implantation procedure (and corrective surgery) for use of a morphine pump.  During this time period, a November 2009 EMG with nerve conduction study was completed, which indicated an impression of a normal study, with no electrodiagnostic evidence to suggest a significant focal neuropathy, lumbosacral plexopathy or radiculopathy. 

It is determined on review of the evidence according to all relevant rating criteria, that a 10 percent disability evaluation continues to best approximate the severity of the Veterans' low back disorder from the May 10, 2001, effective date of service connection through October 16, 2007.  The Board reaches this conclusion after applying both former and revised versions of the rating criteria for IVDS and for musculoskeletal disorders (which was revised during pendency of this time period), including applying the former rating criteria prospectively.  See VAOPGCPREC 7-2003.  Again, the Board gives consideration to the rating criteria premised both upon IVDS, and that involving generalized orthopedic disability of the musculoskeletal system. 

Considering the medical evidence for the time period currently in question, there is first for review the January 2002 VA Compensation and Pension examination, and during which time only the former rating criteria for IVDS and musculoskeletal disability applied.  Under the former 38 C.F.R. § 4.71a, Diagnostic Code 5293, assignment of the minimum 10 percent rating required mild IVDS symptoms.  Here, there was no such neurological impairment.  The Veteran reported lumbar pain intermittently, occurring only in conjunction with left inguinal scrotum leg pain.  When he was objectively examined, there was not even tenderness of the lumbar spine.  Most significantly, recent EMG testing had ruled out any signs of lumbar spine radiculopathy to the lower extremities.  Essentially, there were no signs of sciatic neuropathy, demonstrable muscle spasm, loss of reflexes, or other neurological impairment coincident with the presence of a diseased or damaged intervertebral disc.  In sum, IVDS, if present, was asymptomatic.  Meanwhile, applying the criteria under Diagnostic Code 5292 based on limitation of motion, there is no worse indication of level of disability.  On range of motion testing, the Veteran demonstrated full range of motion in all measured categories.  The Board acknowledges that there were no findings mandated under the DeLuca holding regarding measurable functional loss on repetitive motion, as to make for the most complete record possible.  However, in this regard the Board review is constrained by the record before it, and moreover, given that initial measured range of motion was entirely normal, it does not appear manifestly likely that vastly different circumstances would ensue when factoring in additional lost motion from functional loss due to pain on use, repetitive motion, weakness, or incoordination.

Following the January 2002 VA medical examination, the next source of evidence for rating purposes is the September 2005 private physician's report.  By this time, regulatory revisions to both IVDS and the criteria for musculoskeletal disabilities had taken place.  However, this report provides very limited medical information, effectively describing a recent spinal fusion procedure, and two levels of disk degeneration, but not offering any in-depth discussion of symptomatology.  On this very limited item of evidence, there is no means to ascertain if the IVDS criteria for a higher 20 percent evaluation under the newer standard, requiring incapacitating episodes between two and four weeks a year, was objectively met.  See Diagnostic Code 5243 (revised September 26, 2003).  Nor is there a means to tell if the old standard was met under Diagnostic Code 5293 requiring moderate level symptoms.  Equally the case, is the lack of basis to establish a higher rating under either the former or revised rating criteria for orthopedic disability, premised upon limitation of motion.
 
Moreover, the Board has considered the possibility of evaluating the Veteran's orthopedic back symptomatology as distinct from neurological impairment, through assignment of a separate compensable rating for radiculopathy, but finds that at this early stage the symptom of lumbar spine radiculopathy had not yet been proven.  This is in light of the fact that separate ratings may be assigned for different symptomatology arising out of service-connected disability, provided not merely evaluating the same symptomatology under different diagnoses.  See 38 C.F.R. § 4.14 (providing that under VA's "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, radiculopathy was not yet part of the disability picture, and had been specifically ruled out as observed on the 2002 VA examination.

In summary, for the timeframe from May 10, 2001, through October 16, 2007, there is no competent and probative indication of disability approaching the level of 20 percent, or greater, under the applicable rating criteria.  This is based on a thorough review of the medical evidence for this time period, which demonstrates a lesser degree of severity of service-connected disability than would warrant a higher schedular rating.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's lumbosacral spine disability presents such an exceptional disability picture that the applicable schedular criteria are inadequate.  The applicable rating criteria pertaining to evaluating IVDS and orthopedic/neurological disorders of the spine takes into account the estimation of the overall severity of his condition, including as manifested by symptomatology involving sensory and motor components.  There is no readily obvious, more comprehensive way to evaluate service-connected disability, whether predicated upon IVDS, or limitation of motion with attendant lower extremity radiculopathy.  Further, the  Veteran has not identified impairment clearly outside what the rating schedule would consider.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration.  In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment during the time period at issue, meaning above and beyond that contemplated by his current schedular ratings.  In this case, the Veteran, from May 10, 2001, through October 16, 2007, retained the capacity for employment on a full-time basis.  There are no indications of disability with such pronounced manifestations outside the regular parameters of the governing rating criteria, which had a marked impact upon employability during the relevant time frame.  Moreover, from May 10, 2001, through October 16, 2007, the Veteran's service-connected disability did not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an initial rating in excess of 10 percent for the lumbosacral spine disability from May 10, 2001, through October 16, 2007.  This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




Earlier Effective Date of Service Connection for Low Back Disability

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The assigned effective date of service connection for a claim that has been reopened (based upon receipt of new and material evidence) is that of the date of receipt of the claim to reopen, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

Under the circumstances of the present case, the Board cannot ascertain any basis upon which to assign an earlier effective date of service connection for a low back disability than May 10, 2001, under the applicable law and regulations governing effective dates for claims that have been first reopened, and then ultimately granted. Historically, a July 1990 RO rating decision denied the Veteran's original claim for service connection for a low back condition.  The Veteran did not appeal, and hence that rating decision became final.  This meant that before VA could reach any decision upon the merits of the claim, the claim would have to be reopened first upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  The record indicates receipt of a petition to reopen in May 10, 2001.  This eventually led to an appeal to the Board, which remanded the petition to reopen in December 2006, and an April 2008 RO rating decision which reopened the claim and granted service connection for lumbar degenerative disc disease and facet joint degeneration. 

There is no earlier communication from the Veteran, written or transcribed from a conversation, reflecting an intent to file a petition to reopen his claim any earlier than May 10, 2001.  Under the law governing effective dates, therefore, the Board finds that May 10, 2001, is the appropriate effective date for the award of service connection for the Veteran's back disability, as it is the date of receipt of the claim to reopen.  See 38 C.F.R. § 3.400(r).  The applicable law and regulations proscribe VA from retroactively assigning an effective date from separation from military service, or July 1990 when the claim was still in denial status.  Rather, the earliest assignable effective date is from the date of the Veteran's petition to reopen.  This is regardless of whether he actually manifested a back condition any earlier in time.  The governing law and regulations on effective dates are binding, and the Board must apply them as provided under law.  See 38 U.S.C.A. § 7104(c). 

Accordingly, the claim for an effective date earlier than May 10, 2001, for the grant of service connection for a low back disability is denied.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Bilateral Knee Condition

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Records of VA outpatient treatment include an October 2007 report indicating that the Veteran sought evaluation for having had his left knee "giving out" on him a week prior while at work.  He reported that the left knee remained unstable in addition to some numbness in his toes.  Objectively, there was mild tenderness along the medial anterior aspect of the left knee, with no redness or erythema.  The assessment given was traumatic left knee strain. 

The Veteran underwent a VA examination of the knees in January 2009.  The VA examiner indicated a review of the claims file.  The Veteran then reported a two year history of knee pain, noting that his right knee was worse than his left.  He described pain a lot in both knees and some weakness, along with stiffness with popping and cracking, and swelling that could last for up to a few hours in both knees.  He noted that he would utilize over-the-counter pain medication several times per week with good result.  He described average knee pain at the level of 5 out of 10.  Recent x-rays had been performed which indicated no osseous abnormality of either knee.  On objective exam, the Veteran wore no protective devices or splints.  Gait was mildly antalgic, favoring the left lower extremity over the right.  He tolerated resisted knee flexion and extension without discomfort. Right and left knees were tender in the lateral joint lines.  There was no effusion. Both knees demonstrated normal McMurray and Lachman's.  Both demonstrated tolerance to varus and valgus stress at 0 and at 30 degrees.  Range of motion actively was 0 to 110 on the right side, and 0 to 120 on the left, and passive was 0 to 130 degrees bilaterally.  On repetitive motion testing, there was no fatigability, lack of endurance or incoordination of movement.  Squatting resulted in both discomfort and crepitus in both knees, right greater than left.  The examiner estimated that it would be speculation to determine any range of motion or functional deficit created by repetition or a flare-up.  The diagnosis was of normal knee examinations. 

The VA examiner further commented that the Veteran had not had any service-related knee injuries.  He then opined that it was less likely than not that the Veteran's current knee discomfort was related to his back pain and surgeries for his back.  According to the examiner, the surgeries and the conditions in his lower back would not have resulted in a clinically significant maladaptive weight bearing pattern involving his lower extremities.  The complaint of knee pain was common in the general population and in those with and without spinal procedures.  Also, the examiner noted the Veteran's knee pain was impacted by a significant recent weight increase.  Therefore, it was concluded, based on information provided to date, the Veteran's knee pain was less likely than not related to his low back pain complaint.  

A November 2009 exam with a private orthopedist, including x-ray studies, did result in the impression of bilateral knee pain, with early arthritis over his patellofemoral compartment. 

The Veteran underwent VA orthopedic examination in December 2009, which included an evaluation of the bilateral knees.  Objectively, no tenderness of the area was palpated.  Range of motion testing revealed active range of motion from 0 to 120 degrees bilaterally, and passively it could be pushed up to 0 to 130 degrees bilaterally.  On repetitive range of motion, there was no excessive fatigue, pain, spasms or incoordination noted.  Anterior posterior drawer sign, and varus valgus stress tests were all negative bilaterally.  The diagnosis was in pertinent part, normal bilateral knees.  The VA examiner further clarified that the bilateral knee examination was normal, and that the pain the Veteran was experiencing was radicular pain. 

Having considered the foregoing, the Board is denying the claim for service connection for a bilateral knee condition, as secondary to a low back disability.  As a preliminary subject, there is limited evidence of any current bilateral knee disorder.  It has been held that the diagnosis of a current disability is a fundamental requirement to establish service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Both VA examinations found the Veteran to have normal bilateral knee exams.  Since, however, there is competent evidence shown through the November 2009 private orthopedic evaluation as to early onset knee arthritis, the Board acknowledges the presence of current disability, even to the extent that this went undetected upon VA examination.  This initial element of the Veteran's claim having been established, what must be further shown is an objective etiological relationship between a bilateral knee disorder, and low back disorder.  It is in this crucial regard that the competent evidence fails to establish the Veteran's claim. 

There is the medical opinion offered by the January 2009 VA examiner which effectively rules out a causal connection between any current bilateral knee condition, and a service-connected back disability, on the grounds of a claims file review, and with a reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  Essentially, the examiner found that the post-surgical condition of the Veteran's lower back would not have resulted in undue strain or abnormal weight bearing among the bilateral lower extremities.  The examiner also identified a recent weight increase as another potential contributory factor behind onset of the condition claimed.  As this opinion stands as uncontroverted, and has a rationale in finding no linkage to back pathology, it is accorded substantial probative weight. 

As a result, even assuming the existence of a present bilateral knee disorder, there is no plausible foundation to ascribe the condition to service-connected disability.

The Veteran's own assertions have also been afforded appropriate weight; however, as he is a layperson, he cannot opine on the causation of a bilateral knee disorder, particularly as to the workings of bodily mechanics and influence of one joint region upon another, as a medical matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a bilateral knee disorder is denied.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation higher than 10 percent for lumbar degenerative disc disease and facet joint degeneration from May 10, 2001 to October 16, 2007 is denied.

An earlier effective date than May 10, 2001 for the grant of service connection for a low back disorder is denied.

Service connection for a bilateral knee condition, as secondary to a service-connected low back disorder, is denied.


REMAND

The remaining claims on appeal must be remanded for additional action in order to afford the Veteran all appropriate due process and to adequately meet VA's duty to assist the Veteran in the development of his claims.

Low Back Disability Rating from October 17, 2007, to the Present

As noted in the Introduction, the Veteran's increased rating claim remains pending due to the Board's September 2011 decision being vacated.  In January and April 2012, the Veteran submitted statements clearly claiming a worsening in his back disability.  The RO processed this as a claim for an increase, however, the Board retains jurisdiction over this issue and it remains a claim for an increase for the period of October 17, 2007, to the present.  

The most recent Supplemental Statement of the Case with regard to this claim was issued in February 2011.  Since that time, several Veteran statements, private medical records, VA clinical records, as well as two VA examination reports have been added to the record.  Further, evidence from the Veteran's employer showing that he retired on disability status due to his back disability was also added to the record.  Neither the Veteran, nor his representative have waived RO initial consideration of this evidence.  Therefore, the Board has no choice but to remand this aspect of the Veteran's low back disability rating claim for such consideration.  See 38 C.F.R. § 20.1304 (2014).




Total Disability Based Upon Individual Unemployability (TDIU)

With regard to the issue of entitlement to a TDIU, the Veteran submitted a VA Form 21-8940 in May 2013 claiming that effective April 18, 2013, he became too disabled to work due to his degenerative back disease.  The Veteran later submitted documentation from the Office of Personnel Management dated in January 2014, which indicates the Veteran was found disabled and approved for disability retirement under the Federal Employees Retirement System (FERS).  An accompanying statement indicates, "We have found you to be disabled for your position as a USPS Manager Distributions Operations, due to degenerative disk disease."  In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran continues to assert that he is unable to gain or maintain employment because of his service-connected lumbar spine disability.  In light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

At the time of his June 2013 VA examination, the examiner acknowledged that the Veteran's back disability impacted his ability to work.  At the time, the Veteran reported working two to three days per week for eight to ten hours per day.  He reported at the time that walking flares his back pain and prolonged sitting aggravates the pain.  He reported that it is a struggle to move heavy boxes or packages, which also increases his back pain.  He reported being able to use a scooter at work, but not allowed to use a cane.  However, as noted above, since that time, the Veteran has been approved for disability retirement due to this back disability.  As such, the Board finds that the most recent VA examination report does not accurately represent the current state of the Veteran's back disability as it pertains to his employability.  A TDIU is granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  Consequently, in order to satisfy VA's duty to assist, the Board finds that on remand, a VA medical opinion should be obtained as to the Veteran's TDIU claim.

Service Connection for a Cervical Spine Disability

In January 2012, the Veteran filed a claim for service connection for a cervical spine disability.  He again stated his claim in April 2012, this time alleging that he has a cervical spine disability at least in part caused by his service-connected lumbar spine disability.  In December 2012, the RO issued a rating decision denying this claim.  The Veteran filed a timely notice of disagreement as to the denial of service connection in January 2013.  The RO has not issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to service connection for a cervical spine disability, claimed as secondary to the service connected lumbar spine disability.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant prior and ongoing VA treatment records and assist the Veteran in obtaining prior and ongoing private treatment records related to the Veteran's treatment of his back disability.  The RO must ensure the record is complete.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, obtain a medical opinion by an appropriate VA examiner regarding the impact of the Veteran's service-connected disabilities, particularly his back disability, on his employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  If and only if the examiner determines that additional examination is necessary in order to render this opinion, schedule the Veteran for VA examination. 

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to service-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history and take into account the January 2014 documentation showing that the Veteran received a disability retirement due to degenerative disc disease.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

3.  The RO must issue a statement of the case to the Veteran addressing the issue of entitlement to service connection for a cervical spine disability, claimed as due to the service-connected back disability.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).

4.  Review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  In particular, the RO must consider all evidence added to the claims files with regard to the severity of the Veteran's service-connected back disability dating since the February 2011 supplemental statement of the case (SSOC).  The RO must also adjudicate the claim of entitlement to TDIU due to the service-connected back disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


